Upon consideration of the petition filed by Defendant on the 7th of February 2017 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 3rd of May 2017."
Upon consideration of the petition filed by Defendant on the 7th of February 2017 in this matter for a writ of certiorari to review the order of the Superior Court, Caldwell County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 3rd of May 2017."